Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 1 of 9 PageID 257




                                                                   EXHIBIT 1
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 2 of 9 PageID 258
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 3 of 9 PageID 259
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 4 of 9 PageID 260
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 5 of 9 PageID 261
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 6 of 9 PageID 262



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

W. G. YATES & SONS CONSTRUCTION §
CO. AND AFFILIATED COMPANIES,   §
                                §
                 Plaintiff,     §                     Case No. 3:19-cv-00383-TJC-PDB
                                §
                                §
v.                              §
                                §
RACHEL RYALS and                §
JONATHAN J. LUCA,               §
                                §
                 Defendants.    §
                                §

                        PLAINTIFF’S INITIAL DISCLOSURES
______________________________________________________________________________

       Plaintiff, W.G. Yates & Sons Construction Co. and Affiliated Companies (“Plaintiff”)

submits the following Initial Disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1).


Rule 26(a)(1)(ii): Name and address of each individual likely to have discoverable information
that disclosing party may use to support its claims or defenses.

1.     Jonathan J. Luca
       904 Anastasia Boulevard
       St. Augustine, FL 32080
       (904) 814-8943
       jonathan@lucalawfirm.com

       Mr. Luca has knowledge and information concerning all aspects of Plaintiff’s claims and

Defendants’ defenses to the same.

2.     Rachel Ryals
       c/o Counsel of Record
       56146 Haylie Lane
       Callahan, FL 32011
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 7 of 9 PageID 263



          Ms. Ryals has knowledge and information concerning all aspects of Plaintiff’s claims and

Defendants’ defenses to the same.

3.        Adam Ryals
          56146 Haylie Lane
          Callahan, FL 32011

          Mr. Ryals has knowledge and information concerning Plaintiff’s claims, including

knowledge of the terms of W.G. Yates & Sons Construction Co. and Affiliated Companies

Employee Major Medical Plan (hereinafter, the “Plan”) and its subrogation and reimbursement

rights.

4.        Rob Cook
          904 Anastasia Boulevard, Suite A
          St. Augustine, FL 32080
          (904) 471-4560
          rcook@robcookpa.com

          Mr. Cook has knowledge and information concerning Plaintiff’s claims, including

Defendants’ understanding of the terms of the Plan, knowledge of Plaintiff’s rights thereunder,

and Defendants’ exercise of control, management, and discretion with respect to Plan assets.


Rule 26(a)(1)(ii): Description by category and location of all documents, data compilations, and
tangible things in the possession, custody, or control of the parties which the disclosing party
may use to support its claims or defenses.

          Plaintiff and/or its counsel maintain the following:

          1. The Plan and documents related thereto, including but not limited to the subrogation
             and reimbursement agreement between the parties;

          2. Billing statements, EOBs, correspondence, and other documents reflecting the
             benefits and/or payments to providers that Defendant Ryals received under the Plan in
             connection with injuries sustained in an automobile accident occurring on or around
             December 27, 2015;

          3. Communications between the parties regarding Plaintiff’s and/or the Plan’s
             reimbursement claim.



                                                   2
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 8 of 9 PageID 264



       Plaintiff may also use any documents produced in discovery, any documents obtained

through authorizations or third-party subpoenas, and any documents in the public record.

Plaintiff reserves the right to supplement these Initial Disclosures as to the identity of others’

documents, electronically-stored information, and tangible things.


Rule 26(a)(1)(iii): Computation of any category of damages claimed by the disclosing party.

       Plaintiff seeks $138,747.17 in reimbursement for benefits paid under the Plan, in addition

to attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g).

Rule 26(a)(1)(iv): Any insurance agreement under which an insurance business may be liable to
satisfy all or part of a possible judgment in the action or to indemnify or reimburse for payments
made to satisfy the judgment:

       None known at this time. Plaintiff will supplement its initial disclosures with this

information should it become necessary.



                              Respectfully submitted this 1st day of July, 2019.

                                             /s/ R. Scott Callen
                                             R. Scott Callen, Esq.
                                             Florida Bar No.: 0146242
                                             THE KULLMAN FIRM
                                             2915 Kerry Forest Parkway, Suite 101
                                             Tallahassee, Florida 32309
                                             P: 850-296-1953
                                             sc@kullmanlaw.com

                                             Karuna Davé
                                             Admitted pro hac vice
                                             THE KULLMAN FIRM
                                             1100 Poydras Street, Suite 1600
                                             New Orleans, LA 70163
                                             P: 504-524-4162 | F:504-596-4189
                                             kd@kullmanlaw.com

                                             Counsel for Plaintiff



                                                3
Case 3:19-cv-00383-TJC-PDB Document 34-1 Filed 08/26/19 Page 9 of 9 PageID 265




                                CERTIFICATE OF SERVICE

       I certify that on the 1st day of July, 2019, a true and accurate copy of the foregoing was

sent via electronic and U.S. mail to counsel for Defendant Ryals:

                                     JONATHAN J. LUCA
                                     904 ANASTASIA BOULEVARD
                                     ST. AUGUSTINE, FL 32080

                                                    /s/ R. Scott Callen
                                                    R. Scott Callen, Esq.




                                                4
